 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipate in that election and have never been represented by aunion.Neither the contract executed pursuant to the certification norany subsequently executed contracts included manufacturing engi-neers.In view of the foregoing, and upon the entire record, we be-lieve that the excluded classification may not be added to the existingunit by means of a motion for clarification. Clearly, the manufactur-ing engineers are not an accretion to the existing unit whom we wouldinclude therein by amendment of the certificate.They are entitled tovote whether they desire to be represented as part of the historicalprofessional unit.Since the proper procedure for accomplishing thispurpose is a petition pursuant to Section 9(c) of the Act seeking anelection rather than a motion or petition for clarification, we shalldismiss the instant proceeding.4[The Board dismissed the petition for clarification of unit.]4 Remington Rand Division of Sperry Rand Corporation,132 NLRB 1093,1095,Brockton-Taunton Gas Company,132 NLRB 940;General Electric Company,119 NLRB 1233; ofD V. Displays Corp.,at al,132 NLRB 568.Douglas and Lomason CompanyandInternational Union,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,AFL-CIO.CasesNos. 26-CA-1298, 26-CA-1303,and 26-CA-1373.April 26, 1963DECISION AND ORDEROn February 19, 1963, Trial Examiner Edwin Youngblood issuedhis Intermediate Report in the above-entitled consolidated proceed-ing, finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Intermediate Report.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed with re-spect to such allegations.Thereafter, the Respondent and the Charg-ing Party filed exceptions to the Intermediate Report and the formeralso filed a brief in support of his exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the entire record142 NLRB No. 36. DOUGLAS AND LOMASON COMPANY321in these cases, including the Intermediate Report and the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board hereby adopts as its Order the Recommended Order ofthe Trial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by International Union, United Automobile, Aerospace andAgricultural Implement Workers of America, AFL-CIO,' herein called the Union,a consolidated amended complaint was issued against Respondent on October 9,1962,2 alleging violations of Section 8(a) (1) and (3) of the Act by offering, promis-ing, and granting a wage increase to employees effective June 1 and by discrimina-torily suspending J. V. Sitzes on May 24 and discriminatorily discharging J. V. Sitzeson September 5 3The complaint was further amended at the hearing to allegeRespondent violated Section 8(a) (1) of the Act by offering, promising, and grantinga wage increase to employees effective August 31.Respondent denies it has com-mitted the alleged violations.The hearing was held before Trial Examiner EdwinYoungblood at Marianna, Arkansas, on November 13.All parties were repre-sented at the hearing and were afforded full opportunity to present evidence, toexamine and cross-examine witnesses, and to argue orally upon the record.Dis-position of Respondent's motion to dismiss the amended complaint made at thehearing, upon which ruling was reserved, is disposed of in accordance with thefindings herein.General Counsel made oral argument at the hearing, and Respond-ent filed a brief, both of which have been duly considered.Upon the entire record in this case, and from my observation of the witnesses,including their demeanor while testifying, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Michigan corporation, has plants in Detroit, Michigan, Newmanand Carrollton, Georgia, and Marianna, Arkansas, the plant involved herein, whereit is engaged in the production of automotive parts.During the past 12 months,Respondent purchased goods valued in excess of $50,000 which were shipped directlyto itsMarianna plant from points in other States.During the same period, Re-spondent shipped goods valued in excess of $50,000 from its Marianna plant directlyto points in other States.Respondent admits, and I find, that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.H. THE LABORORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace and AgriculturalImplementWorkers of America, AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The wage increases of June 1 and August 31In October 1960 the Union started an organizing campaign culminating in anelection on May 4, 1961, which the Union lost. In February and again in March1962, employee J. V. Sitzes advised the Union of a renewed interest among employees.In April Sitzes and International Representative Bingaman met and discussed anorganizational campaign, and the first organizational meeting with employees washeld on April 30. Plant Manager Boccarossa assembled the employees on May 18,iThe name of the Union appears asamendedat the hearing.2Unless otherwise noted, all dates mentioned are in 1962.8 The charge in Case No 26-CA-1298 was filed on June 7, in Case No 26-CA-1303 onJune 15,and inCase No. 26-CA-1373 on September 11 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDand announced a wage increase to be effective on June1.TheUnion filed its petitionwith the Board on May 21 and by letter of the same date notified Respondent ofthe names of employees on its organizational committee.A Board election wasconducted on June 14.In substance,the position of the General Counsel is that Respondent violatedSection 8(a)(1) by announcing the wage increase on May 18 and granting saidincrease on June 1 in order to influence its employees to refrain from supportingtheUnion.According to the testimony of employee Treat,Boccarossa began his May 18speech by telling the employees that he wanted to talk to them "about the way hefelt about a union."Then he referred to an occasion in the past when Respondentmade a substantial reduction in the number of employees at its Detroit plant becauseof excessive union demands.Boccarossa also talked about his efforts to get a swim-ming pool built for employees and their families.Further,Boccarossa said"if theygot the pool built there would be 97 percent of the employees and their familiesthat would be welcome,but the other three percent he didn't care whether they cameor not ...." Boccarossa informed the employees they would get a 10-cent raiseeffective the first of June and said"we would get the dime raise without the unionwhich we did." 4Boccarossa testified that the decision to grant this wage increase was reached at ameeting in Detroit with Respondent'spresident and other plant managers duringthe week of May 14. According to Boccarossa the tool program for the coming yearwas discussed as well as labor relations and the general overall insurance program forthe Company.Further, Boccarossa stated he recommended a wage increase foremployees at Marianna and admitted on cross-examination that he was the onlymanager to suggest an increase at that time. Boccarossa denied any knowledge of aunion campaign at the Marianna plant either when the Detroit meeting was heldor when he made the May 18 speech.5Boccarossa admitted however that he referredin the speech to Respondent's experience with unions at its Detroit plant and thesubstantial reduction in the number of employees there.Boccarossa further testifiedthat he told employees of Respondent'spolicy to grant as many wage and otherbenefits to them as possible.Respondent contends that Boccarossa did not know of the union activities of theemployees until after the May 18 speech I reject this contention for reasons statedhereinIt is improbable that Boccarossa would have referred in his speech toRespondent's experience with unions at Detroit if he had not known of the unioncampaign at Marianna.It is apparent from Boccarossa's testimony that he stressedRespondent'sbeneficialworking conditions and wage policies,Ido not considerit likely that he would have done so absent knowledge of the campaignBoccarossawas an evasive witness on cross-examination and gave equivocal answers.On theother hand, Treat testified in a straightforward and convincing manner.Accord-ingly, I reject Boccarossa'sversion of the speech insofar as it contradicts Treat'sversionIt is apparent from Treat's credited testimony as to the contents of the speechthat Boccarossa knew of the union activities of the employees.For example,Boccarossa started the speech by stating he wanted to talk to the employees about theway he felt about a union.In view of the foregoing factors, I reject Boccarossa's assertion he did not learn ofthe Union until after the May 18 speech.In its brief Respondent contends that as-sumingarguendothat it had knowledge of the union activities when the wage increasewas announced,the increase was lawful because it was in accord with a general wageplan and was granted independently of the union activity.Although the recordcontains some evidence of Respondent's general wage policy, it does not establish, inmy opinion,that there was a definite policy providing for wage increases at anyparticular time or at definite intervalsFor example, Respondent'sExhibit No. 5reveals that employees at Respondent'sNewman and Carrollton,Georgia, plantsweregranted wage increases on January 7 of the next calendar year after opening of theplants in the fall of the preceding year.Employees at Respondent'sMarianna plantwere not given an increase until March 31 of the next calendar year after the plant4According to employee Sitzes, Boccarossa stated "effective June the 1st that they'd geta 10-cents an hour raise if the men would leave the union alone"Sitzes'demeanor wasnot impressive and this version of the speech seems illogical to me.Boccarossa wouldprobably not have conditioned a raise on the employees leaving the Union alone and thengranted a raise on June 1 which date preceded the election by about 2 weeks.'Aecord-ingly. I reject this testimony5Foreman Joyneralsodenied knowledge of a union campaign at the time of the speechofMay18.Joyner stated that while he did not specifically recall what Boccarossa saidin the speech,"to his knowledge" nothing was said with reference to the Union. DOUGLAS ANDLOMASON COMPANY323was opened in the fall of the preceding year. In addition, employees at Mariannawere the only employees in the southern plants to receive a wage increase on June 1,1962; employees in the Newman and Carrollton plants did not receive an increasethat year until August 31. Significantly the wage increase of June 1 could hardlyhave been announced at a more strategic time coming as it did so soon after the firstunion organizing meeting of employees.Moreover, Boccarossa admittedly was theonly manager at the Detroit meeting to suggest a raise for his employees at thattime.Finally Treat's credited testimony concerning Boccarossa's antiunion speechdemonstrates Respondent's purpose in promising and granting the wage increase wasto convince the employees they did not need a union in order to get wage increases,thereby deterring their union activities.For example, during this antiunion speechBoccarossa stated that the employees would get the wage increase without theUnion.In view of all the foregoing factors, I do not find Respondent's explanation for thegranting of the wage increase to be valid and infer and find Respondent was awareof the organizational activities of its employees prior to the decision to grant theincrease.Accordingly, I find the wage increase was offered, promised, and grantedin order to discourage the union activities of the employees and Respondent therebyviolated Section 8 (a) (1) of the ActsWe turn now to General Counsel's contention that Respondent violated the Act byannouncing a wage increase on August 10, which became effective on August 31.This contention is based on Sitzes' testimony that Boccarossa announced a 71/2-centincrease in a speech on August 10 because "the employees had showed him on twooccasions "General Counsel contends an inference should be drawn from this testi-mony that the increase was granted to reward employees for having rejected theUnion in two Board elections.Board elections which the Union lost were con-ducted on May 4, 1961, and June 14, 1962. Although other witnesses were calledby the General Counsel who were working for Respondent on August 10, they didnot testify in support of Sitzes' version.On the other hand Boccarossa specificallydenied making the statement attributed to him by Sitzes and this denial is supportedby the testimony of Production Superintendent Joyner and Foreman Kroll. Sitzes'demeanor while testifying on this point was very unimpressive and I reject his testi-mony and credit the testimony of Boccarossa. There is no evidence of a union cam-4paign being conducted at this time.Accordingly, as the evidence does not establishthe increase had any connection with the union activities, I find Respondent did notviolate the Act by offering, promising, and granting the wage increase of August 31 7B. The suspension and discharge of J. V. SitzesSitzes was employed by Respondent as an are welder on September 18, 1960.TheUnion commenced an organizational campaign in about October of 1960 which con-tinued until the election was held on May 14, 1961. Sitzes acted as a union observerin the election.On January 9, 1961, Sitzes was discharged and was reinstated inApril 1961, pursuant to a settlement agreement executed after unfair labor practicecharges had been filed.We consider now the events occurring after Sitzes' reinstatement.According tothe testimony of Production Superintendent Joyner, Respondent has a practice ofgiving an unsatisfactory employee atleastthree or four verbal warnings and if hedoes not improve, a written warning is placed in his personnel file. Joyner furthertestified that Sitzes was informed each time a written warning was placed in his file.Documents from Sitzes' personnel file reflect four written warnings for burning trimwires off and four written warnings for either holding up production or low produc-tion in the period between April 1961 and December 7, 1961.8 Another documentreflects that on December 7, 1961, Foreman Kroll reported in writing to Joynerthat Sitzes had been assigned to several different jobs and had failed to make theproduction standard on any of them.9 On December 8, 1961, according to anotherdocument capitioned "Performance Record" and signed by Joyner,Sitzeswasgiven a 3-day suspension from work for "flipping" a production meter by handinstead of letting the machine turn the meter.lo8 Standard Rated Data Service, Inc,133 NLRB 337, 342;Holland Manufacturing Com-pany,129 NLRB 776, 786; see alsoHawkins-Hawkins, Inc.,121 NLRB 740,747; AvildcenTools and Machines, Inc, et al,112 NLRB 1021, 10257 Satilla Rural Electric Membership Corporation,129 NLRB 1084, 10928Respondent's Exhibits Nos. 10, 11, 13, 14, 15, 18, 19, and 20.9Respondent's Exhibit No 21.10Respondent's Exhibit No. 6.712-548-64-vol 14222 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDSitzes, as referred to above, contacted the Union on two occasions in Februaryand March 1962, met with Bingaman in April and the first organizing meeting withemployees was held onApril 30.A "Performance Record" dated May 9, 1962, and signed by Kroll reflects thatSitzes was given a warning by Kroll for low production as an operator on "federalseatwelder opr. No. 120." 11Another "Performance Record"signedby Kroll anddated May 23, 1962, reflects that Sitzes was told he was being taken off the "federal"machine because "he was holding back on production" and was reassigned to asimilar are welding job.12This job required the welding of seats on part No. 197.A "Performance Record" dated May 24, 1962, and signed by Joyner reflects thefollowing:At 1 p.m. today on federal seat welder the operator Harpole called ForemanC. Kroll to his job, and told him the frames were not being welded togetherproperly as they were falling apart, as he would obtain them from skid rack.C. Kroll then called No. 142 Sitzes and both together checked the quality ofthe parts on the skid rack that Sitzes had welded.They checked 30 pcs and all30 pcs broke apart from poor weld.At this time Foreman Kroll came to meH. Joyner, and I inspected the quality of this man's work. I called this man inthe office and told him that this was not the first time that I had talked to himin regards to his quality.He told me and C. Kroll that there was no reasonfor the poor weld but it just happened. I was not satisfied with this answer andtold him that I was giving him 2 weeks off to stress the importance to him thathe must do good quality work.Also that if any more complaints came upabout his work I would discharge him.13Joyner testified with respect to this incident of May 24, substantially in accordwith the performance record to which reference has just been made. In addition hetestified he explained to Sitzes that if one of the seats defectively welded by Sitzesgot by the inspector and into the assembly of the automobile, it could cause a veryserious accident.Then he referred to several jobs that Sitzes had worked on andSitzes' poor workmanship.Further he told Sitzes he "had bent over backwards"for him and shown him more consideration than any man in the plant simply becausehe was a union man. Then Joyner told Sitzes that he did not know to which job heshould be assigned, that he had already worked on 10 different jobs and asked "ifthere was any place in the plant that he felt that he would like to work and couldproduce a quality product at a standard to any other normal operator in the plant."Sitzes replied there was one job he felt he could do as well as other operators andidentified this as job 167. Joyner then told Sitzes he would be laid off for 2 weeksto stress the seriousness of his defective performance on this particular job.FurtherJoyner said he would assign Sitzes to the job he requested and then his work wouldbe evaluated as to quality and quantity in comparison with that of other employees.Kroll testified he gave Sitzes "many" verbal warnings when no written report wasmade.Kroll testified further that he asked Sitzes on the occasion when he wasgiven the 2-week suspension why he was doing poor quality work. Sitzes repliedthat he "should have done better" and when Kroll asked why he "didn't do better"Sitzes just "shrugged it off," and said "he didn't know why."Kroll stated "that'sbeen my experience with him all the time" that Sitzes worked under him. FurtherKroll testified he tried Sitzes on several different jobs and he"never made out onthem.To my estimation,I don't think he tried."On June 14,as noted above a Board election with Sitzes as an observer for theUnion was conducted which the Union lost.Joyner testified that for the first few days after Sitzes returned to work on June 8,he seemed to do "reasonably well" on job 167. Then during the second and thirdweeks Sitzes complained about the functioning of the fixture and the parts. Joynernotified the maintenance and toolroom to check the fixture daily.According toJoyner there was no evidence that Sitzes had excessive trouble compared to otheremployees on the job.Joyner further testified he called Sitzes into his office onJune 22 and told him that his performance had not improved as Sitzes had told himearlier he thought it would.A "Performance Record" dated June 22 and signed byJoynerreflects the statement that Sitzes'performance was 65 percent of normal pro-duction and Sitzes was warned that he had to improve.16"Performance Record"dated August 7, 1962,and signed by Foreman Senapole reflects that Senapole hadn Respondent's Exhibit No. 22.Respondent's Exhibit No. 23.isRespondent'sExhibit No. 7.is Respondent's Exhibit No. 8. DOUGLAS AND LOMASON COMPANY325spoken to Sitzes several times about his production.It also reflects that Sitzes hadcomplained about tubes being too short or too long and on August 6 new tubingwas made.15"Performance Record"dated September 5, 1962, and signed by Joynerrefers to Sitzes having requested reassignment to job 167 on May 24 and Sitzes' poorproduction rate on this job.It alsoreflects that Joyner talked with Sitzes about hispoor performance and Sitzes displayed a poor attitude toward his job. Further thatwritten warnings had been made on his performance.Also Joyner noted on therecord that he felt he had shown Sitzes "more consideration than was requiredof [him]." 16Joyner testified that he discharged Sitzes on September 5, 1962, after informinghim that he had "exhausted all efforts in trying to make a qualified workman out ofhim." Joyner also testified that he did not know of any other employee who hadreceived 14 or 15 warnings without being discharged.Further Joyner testified thatneither the suspension nor the discharge of Sitzes was related to union activities,and that there was no union activity of any kind going on when Sitzes was dis-charged.Also Joyner testified he had discharged other employees for substandardwork and normally three written warnings were all they received before discharge.Respondent'sExhibit No. 3 is the performance record of four employees includ-ing Sitzes' who worked on job 167, the job Sitzes worked on from June 8 to Septem-ber 5.17This exhibit reflects that Sitzes' production was the worst of the fouremployees and was about 15 percent worse than the next lowest employee. Further,itreflects that a year's work by Sitzes on this job would have cost the Companymore than twice the next lowest employeein costs inexcess of standard.On rebuttal Sitzes denied that he flipped the production counter, denied that herequested a transfer to job 167, and denied that he ever told Joyner he knew he wasnot performing his work correctly and would try to do better. Sitzes was asked toname the occasions when any supervisor criticized his work or gave him verbalwarnings.Sitzes admitted being called into Joyner's office in December 1961, whenthe production meter was discussed, admitted being called again to Joyner's officeinMay when bad seat frames were discussed and the suspension occurred, andadmitted being called into Joyner's office on September 5 when his low produc-tionwas discussed and he was discharged.Sitzesdenied recalling any otheroccasions when any supervisor spoke to him about his job performance or gave himany verbal warnings.Although Sitzes denied as a rebuttal witness any criticismor warnings other than those related above during the General Counsel's casein chief, Sitzes testified that in May, Foreman Kroll told him he was holding upproduction and assigned him to a different job. Sitzes did not deny being assignedto some 10 different jobsOn cross-examination Sitzes was asked to explain allthe written warnings and denied knowledge of them.When counsel for Respondentpressed the point, Sitzes denied knowing there were "that many" but stated that heknew of two or three.When counsel attempted to ascertain what these two or threewarnings were, Sitzes then testified he did not know of any written warnings.Sitzes was an evasive witness and gave contradictory testimony.As noted above,his demeanor was not impressive.On the other hand Joyner and Kroll gave straight-forward and convincing testimony.Accordingly, I discredit Sitzes' denials andcredit the testimony of Joyner and Kroll. I also accept as authentic the docu-mentary evidence referred to above.We consider now certain aspects of the evidence which tend to support GeneralCounsel's contention that Sitzes'suspension and discharge were violative of theAct.Respondent's knowledge of Sitzes' union activity is admitted and I havefound above that the wage increase of June 1 was motivated by a desire to deterthe union activities of the employees.In addition,there is no evidence of any criticism of Sitzes'work from Decem-ber 7, 1961, until May 9, 1962, which was after the second union campaign started.Then on May 23, 1962, Sitzes was transferred to a different job and suspendedthe next day. Sitzes, it will be recalled, was discharged after the first union campaignstarted.The foregoing facts give rise to a strong suspicion that Sitzes' suspension anddischarge were motivated at least in part by his union activity.But aside from thefact that suspicion is not proof and the General Counsel must establish his case15 Respondent'sExhibit No. 12.19 Respondent's Exhibit No. 9.14 Job 167 is also described as operation 350. Sitzes and other production employeeswere laid off for about 3 weeks in August and September. This layoff is not alleged asviolative of the Act. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDby a preponderance of the evidence as a whole there are certain considerationswhich weaken that suspicion.Sitzes was transferred to approximately 10 jobs during his employment, generallybecause of low production or holding up production.Thus, the transfer on May 23for the reason assigned is entirely consistent with Sitzes' past performance.Also itshould be noted, that the transfer was not made until after Foreman Kroll had warnedSitzes at least once about his low production.As to the suspension itself clearlythe reason assigned has validity.Respondent would logically be concerned withdefective work affecting the safety of the automobile.Even more compelling inpersuading me of Respondent's nondiscriminatory motivation is the fact that Joyner,after advising Sitzes of his suspension for defective work on part No. 197 assignedSitzes to a job which Sitzes himself requested. If Respondent had been seeking apretext to discharge Sitzes, surely this would not have happened. In addition, thedocumentary evidence concerning Sitzes' low performance over a substantial periodof time on the operation he requested is conclusive in establishing Sitzes was thelowest producer on that job.isTrue enough, as General Counsel asserts, otheremployees failed to make production standards. But no other employee in the plantso far as the evidence shows had the poor work record of Sitzes.As Joyner crediblytestified normally an employee is discharged after three written warnings; Sitzes'personnel file reflects 14 or 15 such warnings.Moreover, no union campaign wasin progress at the time of Sitzes' discharge of September 5.General Counsel andthe Charging Party assert, however, that Respondent did not discharge Sitzes untilSeptember 5 because it was waiting for the right opportunity to arise and that thiswas a continuing situation.This argument does not persuade because the evidenceshows Respondent had many opportunities to discharge Sitzes before it finally didso.I am convinced that Respondent, as Joyner told Sitzes in the discharge interview,exhausted every effort to make Sitzes a competent employee.I therefore conclude and find that the General Counsel has failed to establish bya preponderance of the evidence on the record as a whole that either Sitzes' suspen-sion or discharge was discriminatorily motivated. I shall therefore recommenddismissal of these allegations.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities found to be unfair labor practices in section III,above, occurring in connection with the operations of Respondent described insection I above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYIn view of my finding that the Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights under the Act, I shall recommendthat it cease and desist therefrom and post an appropriate notice.Upon the basis of the foregoingfindingsof fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of the Act.3By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.4.Respondent has not violated the Act by offering, promising and granting awage increase to its employees on August 31.5.Respondent has not violated Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that Respondent Douglas and Lomason Company, its officers, agents,successors and assigns, shall:18Respondent's Exhibit No. 3 DOUGLAS AND LOMASON COMPANY3271.Cease and desist from:(a)Offering,promising,or granting wage increases to its employees in order todiscourage membership in, or activities on behalf of, International Union,UnitedAutomobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO,or any other labor organization.(b) In any like or related manner,interfering with,restraining,or coercing itsemployees in the exercise of their rights guaranteed by Section 7 of the Act.2Takethe following affirmative action which is necessary to effectuate thepolicies ofthe Act:(a) Post in conspicuous places at its Marianna,Arkansas,plant,including allplaces where notices to employees customarily are posted,copies of the attachednoticemarked "Appendix."19Copies of said notice, to be furnished by theRegional Director for the Twenty-sixthRegion,shall, after being duly signed bythe Respondent's representative,be posted by it immediately upon receipt thereof,and maintained by it for at least 60 consecutive days thereafter.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced,or covered by any other material.(b)Notify said Regional Director,inwriting within 20 days from the receipt ofthis Intermediate Report and Recommended Order what steps the Respondent hastaken to comply herewith.2019 If this Recommended Order should be adopted by the Board, the words "as Ordered by"shall be substituted for "as Recommended by a Trial Examiner of" in the notice. In thefurther event that the Board's Order be enforced by a United States Court of Appeals, thewords "Pursuant to a Decree of a United States Court of Appeals, Enforcing an Order"shall be substituted for "as Ordered by ":9 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT offer, promise, or grant wage increases to our employees inorder to discourage membership in, or activities on behalf of InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkersof America, AFL-CIO, or any other labor organization.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form labororganizations,or to join or assist the above-named union,or any other labororganization,tobargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from engaging insuch activities as guaranteed in Section 7 of the Act.All our employees are free to become, or remain, or to refrain from becoming orremaining members of any labor organization.DOUGLAS AND LOMASON COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SeventhFloor, Falls Building, 22 North Front Street, Memphis, Tennessee, 38103, TelephoneNo. Jackson 7-5451, if they have any question concerning this notice or compliancewith its provisions.